Citation Nr: 0305545	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  98-13 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the veteran's claim of entitlement to 
service connection for PTSD.  A hearing was held before the 
RO in November 1998.


REMAND

The Board notes that the veteran has indicated numerous 
times, to include most recently in a letter dated December 
2002, that he wished to attend a hearing before a Board 
Member at the RO.  See 38 U.S.C.A. § 7107 (2002); 38 C.F.R. 
§ 20.704, 20.1304(a) (2002).  In fact, this claim has already 
been remanded once, in July 1999, for the scheduling of a 
"Travel Board" hearing.  The veteran has been unable to 
attend several scheduled hearings, however, the veteran has 
shown good cause for being unable to attend those hearings, 
and has clearly indicated that he wishes to again be 
scheduled for such a hearing.

Accordingly, this case must be REMANDED for the following 
action:

The veteran should be scheduled for a personal hearing 
before a traveling Member of the Board in accordance 
with applicable procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Following the foregoing, the matter should be returned to the 
Board in accordance with applicable procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




